                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
 FUND RECOVERY SERVICES, LLC,


                      Plaintiff,

                      v.                        Case No. 1:20-cv-5730

 RBC CAPITAL MARKETS, LLC et al.,
                                                Hon. Judge Matthew F. Kennelly
                      Defendants.




        DEFENDANT DANIEL WIRZBERGER’S MEMORANDUM OF LAW IN
  SUPPORT OF HIS MOTION FOR SANCTIONS PURSUANT TO RULE 11, F.R.C.P.




                                         JASZCZUK P.C.
                                         Daniel I. Schlessinger
                                         30 S. Wacker Drive, Suite 2200
                                         Chicago, Illinois 60606
                                         (312) 442-0366
                                         dschlessinger@jaszczuk.com

                                         COHEN TAUBER SPIEVACK & WAGNER P.C.
                                         Kenneth J. Rubinstein (admitted pro hac vice)
                                         Jackson S. Davis (admitted pro hac vice)
                                         420 Lexington Avenue, Suite 2400
                                         New York, New York 10170
                                         (212) 586-5800
                                         krubinstein@ctswlaw.com

                                         Counsel to Daniel Wirzberger




{00451471.DOCX; 7}
                                                    TABLE OF CONTENTS


Table of Authorities ........................................................................................................................ ii
Preliminary Statement ..................................................................................................................... 1
Relevant Facts and Procedural History ........................................................................................... 3
Argument ...................................................................................................................................... 14
I.    Applicable Legal Standard for Motion .................................................................................. 14
II. Rule 11 Sanctions are Warranted Against FRS ..................................................................... 15
III. Rule 11 Sanctions Should be Imposed Because the Amended Complaint is Patently
     Devoid of Merit...................................................................................................................... 18
     A.      RICO and Fraud Claims ................................................................................................. 19
     B.      Conversion ..................................................................................................................... 21
     C.      Tortious Interference with Contract ............................................................................... 22
     D.      Civil Conspiracy and Aiding and Abetting Claims ........................................................ 23
     E.      Sanctions Should be Imposed Against Plaintiff and Counsel ........................................ 24
Conclusion .................................................................................................................................... 25




                                                                        i
{00451471.DOCX; 7}
                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

Macon Cty., Ill. ex rel. Ahola v. Merscorp, Inc.,
  968 F. Supp. 2d 959 (C.D. Ill. 2013), aff'd sub nom. Macon Cty., Ill. v.
  MERSCORP, Inc., 742 F.3d 711 (7th Cir. 2014) .....................................................................23

Ass'n Ben. Servs., Inc. v. Caremark RX, Inc.,
    493 F.3d 841 (7th Cir. 2007) ...................................................................................................20

Berwick Grain Co., Inc. v. Illinois Dept. of Agric.,
   217 F.3d 502 (7th Cir. 2000) .............................................................................................18, 24

Bethesda Lutheran Homes & Servs., Inc. v. Born,
   238 F.3d 853 (7th Cir. 2001) ...................................................................................................15

Borsellino v. Goldman Sachs Grp., Inc.,
   477 F.3d 502 (7th Cir. 2007) .............................................................................................20, 22

Bovinett v. HomeAdvisor, Inc.,
   17 C 06229, 2020 WL 1330407 (N.D. Ill. Mar. 23, 2020) ......................................................24

Cannon v. Loyola Univ. of Chicago,
   609 F. Supp. 1010 (N.D. Ill. 1985), aff'd, 784 F.2d 777 (7th Cir. 1986) .................................15

Catz v. Chalker,
   CIV 03-91-TUCFRZ, 2007 WL 3171383 (D. Ariz. Oct. 26, 2007) ........................................16

City of E. St. Louis v. Cir. Ct. for Twentieth Jud. Cir., St. Clair County, Ill.,
    986 F.2d 1142 (7th Cir. 1993) .................................................................................................14

Eilenfeldt v. United C.U.S.D. #304 Bd. of Educ.,
    No. 412CV04029SLDJAG, 2013 WL 12248080 (C.D. Ill. Mar. 25, 2013)............................19

Gentleman v. Mass. Higher Educ. Assistance Corp.,
   No. 16-CV-03096, 2019 WL 3776758 (N.D. Ill. Aug. 12, 2019), appeal
   dismissed, No. 19-3372, 2019 WL 8997659 (7th Cir. Dec. 6, 2019) ......................................23

Hefferman v. Bass,
   467 F.3d 596 (7th Cir. 2006) ...................................................................................................24

Janky v. Batistatos,
   259 F.R.D. 373 (N.D. Ind. 2009) .............................................................................................15




                                                                  ii
{00451471.DOCX; 7}
Javid v. Pub. Storage Pickup & Delivery, Inc.,
   No. 1-17-1659, 2018 WL 4760837 (Ill. App. Ct. Sept. 28, 2018) ...........................................21

Kovitz Shifrin Nesbit, P.C. v. Rossiello,
   392 Ill. App. 3d 1059 (2009) ...................................................................................................21

Lee v. Criterion Ins. Co.,
   659 F. Supp. 813 (S.D. Ga. 1987) ............................................................................................16

Mallory v. Rush U. Med. Ctr.,
   18 CV 4364, 2020 WL 6152670 (N.D. Ill. Oct. 20, 2020) ......................................................24

Matlin v. Spin Master Corp.,
   979 F.3d 1177 (7th Cir. 2020) .................................................................................................16

McLaughlin v. Bradlee,
  602 F. Supp. 1412 (D.D.C. 1985), aff'd, 803 F.2d 1197 (D.C. Cir. 1986) ........................16, 17

Midamines SPRL Ltd. v. KBC Bank N.V.,
   No. 16 C 9429, 2018 WL 439211 (N.D. Ill. Jan. 16, 2018) ....................................................16

NAR Bus. Park, LLC v. Ozark Auto. Distribs., LLC,
  430 F. Supp. 3d 443 (N.D. Ill. 2019) .......................................................................................18

Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co.,
   631 F.3d 436 (7th Cir. 2011) ...................................................................................................20

Pittsfield Dev., LLC v. Lynd,
    No. 19-CV-01321, 2020 WL 6701104 (N.D. Ill. Nov. 13, 2020) ...........................................22

Reynolds v. U.S. Capitol Police Bd.,
   357 F. Supp. 2d 19 (D.D.C. 2004) ...........................................................................................17

Rose Marine Transp., Inc. v. Kaiser Aluminum & Chem. Corp.,
   762 F. Supp. 757 (N.D. Ill. 1991) ............................................................................................15

Royce v. Michael R. Needle P.C.,
   950 F.3d 939 (7th Cir. 2020) .............................................................................................18, 24

Sturdy v. Medtrak Educ. Servs. LLC,
    No. 13-CV-3350, 2014 WL 2727200 (C.D. Ill. June 16, 2014) ..............................................21

Thornwood, Inc. v. Jenner & Block,
   799 N.E.2d 756 (Ill. App. Ct. 2003) ........................................................................................24

In re Warren,
    17-22544, 2019 WL 3995976 (Bankr. D. Md. Aug. 22, 2019) ...............................................17



                                                                 iii
{00451471.DOCX; 7}
Zahran v. Frankenmuth Mut. Ins. Co.,
   94 C 4827, 1997 WL 53107 (N.D. Ill. Feb. 6, 1997).........................................................14, 16




                                                        iv
{00451471.DOCX; 7}
        Daniel Wirzberger (“Wirzberger”), by and through his undersigned counsel, submits this

memorandum of law in support of his motion for sanctions pursuant to Rule 11 of the Federal

Rules of Civil Procedure (“Rule 11”).

                                       Preliminary Statement

        In the amended complaint, plaintiff Fund Recovery Services, LLC (“FRS”), as an

assignee of Princeton Alternative Income Fund, L.P. (“Princeton”), asserts various claims for

relief against Wirzberger based on allegations that Wirzberger (on behalf of his employer)

negotiated a transaction whereby his employer became a senior lender to loans originated from

Argon Credit to the detriment of FRS. The allegations in the complaint fall woefully short of

establishing any prima facie claim against Wirzberger and are based on nothing more than

rhetoric, speculation, and innuendo.

        More egregious is that the claims made against Wirzberger herein are premised upon the

same allegations raised by FRS over four years ago in legal proceedings involving Wirzberger’s

former employer (Hamilton Funding I, L.P. and Exigent Alternative Capital, collectively

“Hamilton”1), in which proceedings FRS’ claimed interest in loans originated by Argon Credit

were completely rejected, while Hamilton’s superior rights were formally recognized. In a

proceeding before the Southern District of New York Bankruptcy Court, FRS propounded the

same manufactured theories as it espouses herein, and the Bankruptcy Court approved a

settlement recognizing Hamilton’s rights as a secured creditor and granted Hamilton the right to

receive the proceeds generated from the Argon loans.

        Unsatisfied with the Bankruptcy Court’s determination, FRS immediately commenced an

action in New Jersey state court in which it sought to prevent Hamilton from access to the loan


1
        Neither Hamilton nor Exigent have been named as defendants herein.


{00451471.DOCX; 7}
proceeds, wherein it presented the same arguments, based on the same allegations, as it now

asserts against Wirzberger. The New Jersey court agreed with the determination of the

Bankruptcy Court and rejected FRS’ arguments. This decision was then upheld by the New

Jersey Appellate Division and the New Jersey Supreme Court.

        Now, over four years after first stating the identical deficient legal and factual position,

FRS asserts claims against Wirzberger, in his capacity as a “representative” of Hamilton. In

wholly conclusory fashion, FRS lumps Wirzberger together with the other defendants and

without the requisite particularity, alleges that he participated in a scheme to defraud FRS.

However, beyond the fact that the causes of action asserted in the amended complaint are

insufficiently pled2, collateral estoppel precludes FRS from asserting the claims against

Wirzberger because they are based on the identical discredited allegations that were asserted four

years ago by FRS against Hamilton.

        While it should have been obvious and apparent to FRS that the amended complaint

merely attempted to revive stale claims that had been rejected numerous times by numerous

courts -- and notwithstanding the fact that Defendants’ motion to dismiss has conclusively

demonstrated the deficiencies in both the initial and the amended pleadings -- counsel to

Wirzberger notified FRS of the lack of merit to its claims and demanded that FRS withdraw the

amended complaint under threat of sanctions pursuant to Rule 11, F.R.C.P. FRS has refused to

voluntarily dismiss the claims against Wirzberger.




2
        The myriad deficiencies in the pleadings are outlined in defendants’ memoranda in support of the
joint motions to dismiss the initial complaint (ECF Dkt. Nos. 103-107) and the amended complaint (ECF
Dkt. Nos. 124-128) (“Defendants’ Memoranda”) and are incorporated by reference herein.



                                                   2
{00451471.DOCX; 7}
        Accordingly, FRS and its counsel should be sanctioned for pursuing a frivolous action

against Wirzberger and Wirzberger should be awarded the costs and fees he has incurred in

defending this meritless suit.

                              Relevant Facts and Procedural History3

        The facts and procedural history relevant to this motion are as follows:

The Hamilton Transaction

        On October 31, 2015, Spartan Specialty Finance I SPV, LLC (“Spartan”), Hamilton, and

Fintech Asset Management LLC (“Fintech”) entered into a Loan and Security Agreement (the

“LSA”) and related agreements whereby, inter alia, Hamilton agreed to provide Spartan with a

delayed draw term loan facility providing a minimum loan amount of $7,000,000.00 and up to a

maximum loan amount of $10,000,000.00. (Rubinstein Decl., Ex. 1 (Am. Compl.) ¶ 131; Ex. 2)

Section 5.1 of the LSA granted Hamilton a security interest in all personal and real property of

Spartan, including cash proceeds therefrom. Such collateral included, among other things,

unsecured consumer loans that were originated by Argon Credit LLC and sold to Spartan (the

“Spartan Consumer Loans”).4 (Rubinstein Decl., Ex. 2)

Prior Proceedings in Bankruptcy and State Courts

        On June 29, 2016, Spartan filed a voluntary petition for bankruptcy relief in the Southern

District of New York Bankruptcy Court (the “Bankruptcy Action”). (Rubinstein Decl., Ex. 3)

Hamilton filed a $3,045,621.19 proof of claim in the Bankruptcy Action, which represented the




3
        The facts and procedural history set forth herein are derived from the pleadings in this action and
the exhibits annexed to the Declaration of Kenneth J. Rubinstein, dated August 11, 2021 (the “Rubinstein
Decl.”), submitted a spart of the motion.
4
       Hamilton duly perfected its security interest in Spartan’s assets and the proceeds therefrom.
(Rubinstein Decl., Ex. 4)

                                                     3
{00451471.DOCX; 7}
unpaid principal and accrued interest under the LSA. (Rubinstein Decl., Ex. 5) FRS did not file

any proof of claim in the Bankruptcy Action. (Rubinstein Decl., Ex. 6)

        On December 20, 2016, FRS appeared in the Bankruptcy Action and filed a motion

seeking to prohibit Spartan’s use of cash collateral. (Rubinstein Decl., Ex. 7) In this motion,

FRS alleged that the loans sold by Argon Credit to Spartan were part of a loan portfolio secured

by FRS from Argon X (as originally pledged to FinTech, then to Princeton, and finally to

FRS). (Id.) FRS claimed that it had a perfected, first-priority security interest in the Spartan

Consumer Loans, which were originated by Argon Credit.5 Notably, FRS failed to provide any

documents evidencing an assignment of loans from Argon Credit (the originator of the loans

against whom FRS acknowledged that it did not hold a security interest) to Argon X (FRS’

borrower against whom FRS asserted a security interest). (Rubinstein Decl., Ex. 8 at p. 2)

        During a March 1, 2017 hearing, FRS represented that it had a security interest in the

Spartan Consumer Loans, but in response to questioning from the Bankruptcy Court, FRS could

not establish any assignment by Argon Credit of the underlying loans at issue to Argon X.

(Rubinstein Decl., Ex. 9 at pp. 9-14, 21-22, 25, 27-28) In fact, the Master Consumer Loan

Purchase Agreement between Argon X (as purchaser) and Argon Credit and its subsidiaries (as

sellers) contained a form of assignment of consumer loans for the purpose of reflecting and

evidencing when and if loans were assigned by Argon Credit to Argon X to become part of the




5
       In the Argon bankruptcy proceeding, FRS filed a proof of claim, under penalty of perjury,
wherein it noted that it is an unsecured creditor of Argon Credit. (Rubinstein Decl., Ex. 11)

                                                   4
{00451471.DOCX; 7}
portfolio against which FRS held a security interest.6 (Rubinstein Decl., Ex. 10 at Exhibit 1)

FRS failed to produce an executed copy of the form of assignment and did not otherwise

demonstrate that the Spartan Consumer Loans (or any other loans) were actually assigned

pursuant to the agreement between Argon X and Argon Credit. Consequently, at most, FRS held

a security interest against Argon X (there was no UCC filing by FRS against Argon Credit).

Furthermore, FRS had no privity with Spartan and did not have any security interest in the loans

at issue. (Rubinstein Decl., Ex. 9 at p. 11)

        Noting that FRS had failed to present evidence to establish its rights to the Spartan

Consumer Loans or their proceeds, the Bankruptcy Court afforded FRS further opportunities to

present evidence to support its claim of a security interest in the loans. (Rubinstein Decl., Ex. 9

at pp. 10-16, 26-29) FRS never presented any such evidence and never commenced any

adversary proceeding in the Bankruptcy Action seeking to establish its purported interests in

such loans.

        On April 28, 2017, Spartan filed a motion to approve a settlement agreement with

Hamilton (the “Settlement Motion”). (Rubinstein Decl., Ex. 12) Among other things, the

motion fixed the outstanding amount owed by Spartan to Hamilton and provided for a structured

repayment to Hamilton as Spartan’s secured creditor. Spartan also filed a motion to dismiss the

Bankruptcy Action on the grounds that the Settlement Motion resolved all outstanding issues

(the “Dismissal Motion”). (Rubinstein Decl., Ex. 13) FRS opposed these motions on the same




6
        Significantly, under this agreement, not every loan proffered from Argon Credit to Argon X was
accepted by Argon X, as only qualifying loans could be proffered and Argon X (and therefore ultimately
FRS) retained discretion to accept or reject any attempted sale of a consumer loan by Argon Credit to
Argon X. (Rubinstein Decl., Ex. 10 at pp. 5, 8) This underscored the importance of the requirement for
an assignment from Argon Credit to Argon X for any loan actually sold, so as to establish which loans
were sold and which (by failure of an assignment) were not.

                                                   5
{00451471.DOCX; 7}
grounds as it has alleged herein as the basis for its claims against Wirzberger.7

        During the hearing on the Settlement and Dismissal motions, the Bankruptcy Court again

noted that FRS failed to present any evidence to support its claimed rights to and interests in the

Spartan Consumer Loans and failed to establish any legal basis to the collateral that was subject

of the settlement between Spartan and Hamilton.8 (Rubinstein Decl., Ex. 15 at pp. 20-23) The

Bankruptcy Court completely rejected FRS’ opposition to the Settlement and Dismissal Motions,

approved the Settlement Motion, and dismissed the Bankruptcy Action, determining that the

settlement was “fair and reasonable” and was negotiated “at arm’s length between adverse

parties.” (Rubinstein Decl., Ex. 15 at pp. 25-26)

        Approximately one hour after the Bankruptcy Court orders were entered, FRS presented

an ex parte application to the Superior Court of New Jersey seeking temporary restraints

enjoining Hamilton from withdrawing or transferring any funds from Spartan. (Rubinstein




7
        FRS argued – as it does in the instant action:
        neither the Debtor [Spartan] nor Hamilton is an unwitting, innocent party in this matter.
        The parties knew that the source of the Debtor’s proposed loan portfolio was Argon
        Credit, LLC. Barry Kostiner knew the loans the Debtor acquired had been pledged as
        collateral to Argon’s lender (FRS’s predecessor in interest, Princeton Alternative Income
        Fund (“Princeton”)), since Mr. Kostiner was Argon’s Vice President of Capital Markets.
        Hamilton knew the loans already had been pledged to Argon’s lender because Hamilton
        used Princeton’s loan documents as a model for its own loan to the Debtor and produced
        “redlined and clean [documents] off the Princeton doc,” which it transmitted to the
        Debtor for their mutual use.… FRS objects to the Settlement Motion and Dismissal
        Motion because the loans in the Portfolio constitute FRS’s collateral for loans made to
        Argon X, and the Debtor and Hamilton seek to foreclose FRS’s ability to assert its rights
        in that collateral. Both the Debtor and Hamilton were clearly aware of the security
        interest, since the loan documentation for Hamilton’s financing of Spartan was redlined
        by Hamilton against the “Princeton” loan documents.
(Rubinstein Decl., Ex. 14 at p. 4 (emphasis added))
8
         The Bankruptcy Court also noted that the true parties in interest, Argon Credit and Argon X (or
their duly appointed bankruptcy trustee), never appeared in the Bankruptcy Action, did not assert any
interest in the Spartan Consumer Loans, or pursue any claims against Spartan or Hamilton. (Rubinstein
Decl., Ex. 15 at pp. 20-21, 25-26; see also Ex. 15 at p. 6)

                                                      6
{00451471.DOCX; 7}
Decl., Ex. 16) In connection therewith, FRS commenced an action against Hamilton in the New

Jersey Superior Court in which it asserted claims for unjust enrichment and conversion based on

the same allegations and arguments that were rejected in the Bankruptcy Action. (Rubinstein

Decl., Ex. 17) In its complaint (Rubinstein Decl., Ex. 17, ¶ 24), FRS alleged that:

        The transfer to Spartan and pledge to Hamilton were not made at arms-length,
        and, upon information and belief, were made to defraud Plaintiff of its collateral .
        . . At the time Defendant Spartan acquired the Portfolio, the Defendants knew that
        Princeton held a perfected security interest therein, but nevertheless purported to
        pledge the same collateral to Hamilton as if Plaintiffs lien was non-existent. That
        Defendants knew of Plaintiff’s security interest in the Portfolio is evidenced by
        the fact that the Defendants used Plaintiff’s loan documents as a model for their
        own financing transaction, even creating loan documents redlined against
        Plaintiffs original loan documents . . .

        At the preliminary injunction hearing, the New Jersey Superior Court noted that FRS had

failed to meet its burden for the relief it was seeking, but provided FRS with a further

opportunity to present evidence to support its claimed “valid security interest” in the Spartan

Consumer Loans, noting that FRS was getting another “bite at the apple” to “produce exhibits,

documentary evidence” showing that it had a security interest in the loans and “why Judge

Drain’s signing of the order doesn’t preclude the unjust enrichment and . . . conversion claim.”

(Rubinstein Decl., Ex. 18 at pp. 62-63)

        Given another opportunity, FRS once again failed to remedy any of the deficiencies with

its position. At the subsequent hearing (following additional submissions by the parties), the

New Jersey Court noted that the required assignment of loans from Argon Credit to Argon X

“appears to be missing” and that FRS had filed an unsecured claim in the Argon bankruptcy

proceeding. (Rubinstein Decl., Ex. 19 at pp. 36-37) Consequently, the New Jersey Court

determined that, despite ample opportunity, FRS had failed to demonstrate that it had any

likelihood of success on the merits and entered an order which granted Hamilton’s motion to



                                                 7
{00451471.DOCX; 7}
dissolve the temporary restraints and denied FRS’ motion for preliminary injunctive relief.9

(Rubinstein Decl., Ex. 19 at pp. 35-39)

        FRS then moved for a stay of this decision pending appeal before the New Jersey

Appellate Division, claiming that (as it does herein):

        Plaintiff learned, for the first time, that in November/December of 2015
        approximately 1,000 loans and related proceeds (the "Portfolio") that had been
        previously pledged to Plaintiff were sold to Defendant Spartan. . . . To secure its
        debt, Spartan purportedly pledged the Portfolio to Hamilton. Defendants knew
        that Plaintiff held a perfected security interest in the Portfolio, as Defendants used
        Plaintiff's loan documents as a model for their own financing transaction, even
        creating loan documents redlined against Plaintiff's original loan documents.

(Rubinstein Decl., Ex. 20 at pp. 7-8)

        Like the Bankruptcy Court and New Jersey Superior Court before it, the New Jersey

Appellate Division denied FRS’ request for relief. Thereafter, the New Jersey Supreme Court

denied an identical request for a stay pending appeal. (Rubinstein Decl., Exs. 21-22) After

exhausting its efforts before a full slate of New Jersey courts, in response to a demand to dismiss

the pending action under a threat of sanctions, FRS voluntarily dismissed the New Jersey

complaint against Hamilton. (Rubinstein Decl., Ex. 23)

The Instant Proceeding and Current Complaint

        On September 25, 2020 (over three years later), FRS filed a scattershot complaint in

which it alleged that Wirzberger (along with numerous other defendants he had zero interaction


9
         In pertinent part, the Court reasoned: “The argument essentially by the plaintiff is that the -- that
they still have a security -- they have a security interest in these [loans]. The defendants claim that they
don’t have a security interest in these [loans], that they have paid fair market value for these [loans] when
they purchased it from Spartan and that -- that in fact if -- and that they purchased it from Argon Credit
and that there was no security interest by Argon Credit. The plaintiffs argue that Argon Credit guaranteed
the payment by Argon X to the plaintiff’s predecessor and that guarantee provided for the security
interest. But the language in the guarantee doesn’t say that, it says security interest in any loans that are
assigned by Argon Credit to Argon X. And so the assignment appears to be missing. The proof of claim
filed in Chicago by the plaintiffs against Argon Credit indicates that their loan is unsecured.” (Rubinstein
Decl., Ex. 19 at pp. 36-37)

                                                      8
{00451471.DOCX; 7}
with) conspired to defraud FRS through Spartan’s acquisition of loans from Argon Credit. (ECF

Dkt. No. 1) The underlying allegations in the complaint were the exact same allegations as FRS

raised in the Bankruptcy Court and New Jersey court proceedings described above. Indeed (as is

the case in the amended complaint), there were no allegations in the initial complaint that

were not known or alleged by FRS in the prior legal proceedings described above.

        In the initial pleading, FRS asserted claims for civil RICO, conspiracy, fraud, conversion,

tortious interference with contract, unjust enrichment, and restitution against Wirzberger,

lumping him together with the other defendants in virtually all of the remaining allegations in the

complaint without identifying any specific act committed by Wirzberger. Moreover, the

complaint failed to connect the same dots that FRS failed to connect four years ago, as FRS

remains without an assignment of the loans from Argon Credit (against whom FRS simply has

an unsecured claim) to Argon X (against whom FRS asserts a security interest).

Defendants’ Motion to Dismiss the Initial Complaint

        On April 14, 2021, the defendants -- including Wirzberger -- filed various memoranda in

support of a joint motion to dismiss the complaint. (See ECF Dkt. Nos. 104-107) The

defendants’ memoranda noted that the pleading was ripe for dismissal because, inter alia, (i)

collateral estoppel precluded FRS from re-litigating the claims asserted in the Prior Actions; (ii)

the fraud-based claims were not pleaded with the requisite specificity under Rule 9(b); (iii) FRS

failed to assert the required elements for a viable RICO claim, warranting dismissal of the entire

action on jurisdictional grounds; and (iv) the remaining state law claims were ill-pled.




                                                 9
{00451471.DOCX; 7}
        On April 27, 2021, Wirzberger served notice that, if FRS did not withdraw the claims

against him, he would seek sanctions pursuant to Rule 11.10 (Rubinstein Decl., Ex. 25) Among

other things, Wirzberger advised FRS that the allegations in the complaint were insufficient to

establish any viable claim for relief against him and were also barred by the doctrine of collateral

estoppel. (Id. at pp. 12-16)

The Amended Complaint

        Rather than oppose the defendants’ joint motion to dismiss, FRS filed an amended

complaint.11 The amended pleading did nothing to actually address the pleading deficiencies

identified by the defendants’ group or by Wirzberger in the Rule 11 notice he previously

provided. Indeed, aside from minor, non-substantive revisions (including simply re-ordering

paragraphs containing allegations concerning Wirzberger), the amended complaint contains just

two new allegations concerning Wirzberger, but neither relates to any actions allegedly taken by

him. (See Am. Compl. ¶¶ 306, 312 -- alleging that defendants Cardinal Trust and Triffler Trust

made certain payments in November 2015 “to demonstrate to WIRZBERGER in November

2015 that Argon Credit had received an equity investment from its existing investors”)

Moreover, despite being fully aware of the numerous deficiencies in its pleading, FRS only




10
        By letter dated January 12, 2021, FRS had previously been put on notice that its claims against
Wirzberger were barred by collateral estoppel and were otherwise insufficiently alleged. (Rubinstein
Decl., Ex. 24)
11
          With respect to Wirzberger, the amended complaint again alleges that Spartan (through its
representative, defendant Kostiner) negotiated financing with Hamilton (through Wirzberger) as a senior
debt holder and provided Hamilton with “template agreements that had formed the basis of the Fintech
Loan Agreement to Exigent with instructions that these template agreements would form the underlying
basis for the documents to be executed to support the Spartan Transactions.” (Am. Compl. ¶¶ 112-15) As
it did in the prior proceedings from over four years ago, FRS alleges that Wirzberger knew that “the
Spartan Transactions were intended to divest Princeton of its value in those Loan Proceeds being
disbursed to Argon Credit through the Fintech Loan Agreement.” (Am. Compl. ¶ 115)

                                                   10
{00451471.DOCX; 7}
excised the claims for unjust enrichment and restitution; otherwise, the amended complaint

remains the same as the initial pleading -- ill-pled and ripe for dismissal.

        Consequently, on July 1, 2021, the defendants’ group filed a joint motion to dismiss the

amended complaint which relies on virtually the same legal arguments that were raised in their

initial motion to dismiss.

        In relevant part:

                Defendants’ Memorandum of Law in Support of Motion to Dismiss Counts 1-2

                 As Time Barred, Counts 1-11 For Lack of Standing, and Spartan Fraud Claim on

                 Collateral Estoppel Grounds (the “Collateral Estoppel Brief,” ECF Dkt. No. 125)

                 details why collateral estoppel applies to bar FRS from litigating claims and

                 issues that were conclusively dismissed by the New Jersey courts.12 (See ECF

                 Dkt. No. 125 at pp. 30-35)

                Defendants’ Memorandum of Law in Support of Motion to Dismiss RICO Claims

                 (the “RICO Brief,” ECF Dkt. No. 126) establishes that FRS failed to plead any of

                 the required elements necessary to support a RICO claim, which not only

                 warrants dismissal of the RICO claims, but requires dismissal of the entire action

                 on jurisdictional grounds (as the amended complaint does not allege federal

                 jurisdiction based on diversity).

                Defendants’ Memorandum of Law in Support of Motion to Dismiss Complaint

                 Regarding Plaintiff’s Failure to Comply with Rules 8 and 9(b) and to Plead a

                 Duty to Disclose (the “Fraud Brief,” ECF Dkt. No. 127) demonstrates that FRS’


12
        The Collateral Estoppel Brief also demonstrates that (i) the civil RICO claims are barred by the
applicable statute of limitations (ECF Dkt. No. 125 at pp. 1-6); and (ii) FRS lacks standing to assert any
claim against Wirzberger (Id. at pp. 9-29).

                                                     11
{00451471.DOCX; 7}
                 fraud-based claims fail to comply with the requirements of Fed. R. Civ. P. 8 and

                 9(b) because, inter alia, the complaint fails to assert non-conclusory factual

                 allegations that Wirzberger (or any other defendant) had the requisite intent to

                 defraud FRS or its predecessor-in-interest, Princeton. (See Id. at pp. 2-3) And,

                 the amended complaint is replete with impermissible “group pleading” and

                 merely lumps Wirzberger together with a litany of unrelated defendants, without

                 specifying his role in any purported fraud. (See Id. at pp. 3-10) Moreover, FRS

                 impermissibly alleged numerous fraud allegations “upon information and belief”

                 in the initial complaint and the amended complaint merely removed the phrase

                 “upon information and belief,” and thus, still runs afoul of Rule 9(b). (See Id. at

                 pp. 10-13) Finally, because the theory of misconduct hinges upon non-disclosure,

                 FRS was required to allege that Wirzberger had a duty to disclose, which it failed

                 to do. (See Id. at pp. 13-18)

                Defendants’ Memorandum of Law in Support of Motion to Dismiss Complaint

                 Regarding State Law Claims (“State Claims Brief,” ECF Dkt. No. 128) details

                 how FRS failed to adequately allege any viable state law claim against

                 Wirzberger.13

Wirzberger Provided Notice to FRS Pursuant to Rule 11(c)(2)

        By letter dated January 12, 2021 (Rubinstein Decl., Ex. 24), FRS was first put on notice




13
        Plaintiff’s opposition to the motions to dismiss (ECF Dkt. No. 131) failed to remedy any of the
noted fatal deficiencies raised in the joint motions or in the instant motion.

                                                   12
{00451471.DOCX; 7}
of the frivolous nature of the claims against Wirzberger.14 As noted above, on April 27, 2021,

Wirzberger served a Rule 11 notice. (Rubinstein Decl., Ex. 25) After receiving the amended

complaint, Wirzberger served a second Rule 11 notice. (Rubinstein Decl., Ex. 26) Plaintiff has

refused to withdraw the amended complaint as against Wirzberger.



14
        In this letter, FRS was advised that:
        the allegations underlying the claims asserted against Mr. Wirzberger in this action were
        extensively litigated before various tribunals in 2017. In each instance, FRS failed to convince
        the various courts of the merits of its position and the entity with which Mr. Wirzberger was
        affiliated (Hamilton Funding I, L.P. (“Hamilton”)) prevailed in establishing its right to the
        proceeds of the loans which FRS (wrongfully) asserted a superior interest in. Indeed, the exact
        allegations against Mr. Wirzberger in the current complaint were known and asserted by FRS in
        2017 proceedings before the United States Bankruptcy Court for the Southern District of New
        York, the Superior Court of New Jersey (Bergen County), the New Jersey Appellate Division,
        and the Supreme Court of New Jersey.
        The allegations in the current complaint -- which purportedly form the basis for claims of RICO,
        fraud, conversion, civil conspiracy, tortious interference, and unjust enrichment against Mr.
        Wirzberger -- are based on wholly conclusory assertions (which fall woefully short of the
        requisite pleading standards) that Mr. Wirzberger knew that the transactions between Spartan and
        Hamilton (which were legitimized through the Bankruptcy Court approval of the Spartan-
        Hamilton Settlement Agreement over FRS’ objections) were intended to defraud FRS. This is
        entirely based on the allegation that Mr. Wirzberger participated in Barry Kostiner’s alleged
        fraudulent scheme as a result of Kostiner forwarding Princeton “template loan documents
        evidencing Princeton’s security interest in Argon consumer loans, which were used in the
        Spartan-Hamilton transaction”.
        The exact same allegations were made by FRS in the proceedings over three years ago as the
        basis for why it claimed superior rights to Hamilton to the loans/proceeds and were considered
        and rejected by the various courts in which FRS litigated. As you should be aware (FRS is
        certainly aware), the court determined that Hamilton held valid and enforceable rights and
        interests to the proceeds of the loans made by Spartan and FRS’ arguments to the contrary were
        dismissed . . .
        There are no new allegations that relate to Mr. Wirzberger in the current proceeding. Moreover,
        the allegations in the complaint against Mr. Wirzberger do not come close to satisfying the
        pleading standards for the claims asserted. Among the other arguments that are going to be
        asserted by the defendants in moving to dismiss the complaint (which may also apply to Mr.
        Wirzberger), if the case is not withdrawn, Mr. Wirzberger will raise these arguments in moving to
        dismiss the complaint.
        Based on the foregoing, please be advised that if FRS does not withdraw the complaint against
        Mr. Wirzberger by 5:00 p.m. EST January 26, 2021, Mr. Wirzberger will be moving to dismiss
        the complaint and will be seeking relief pursuant to Rule 11, F.R.C.P., against FRS, as well as
        against FRS’ counsel.



                                                   13
{00451471.DOCX; 7}
         Against this backdrop (and for the reasons set forth in Defendants’ Memoranda),

Wirzberger seeks sanctions against FRS and its counsel pursuant to Rule 11, F.R.C.P.

                                              Argument

    I.       Applicable Legal Standard
         Rule 11(b) provides that:

         By presenting to the court a pleading, written motion, or other paper--whether by
         signing, filing, submitting, or later advocating it--an attorney or unrepresented
         party certifies that to the best of the person's knowledge, information, and belief,
         formed after an inquiry reasonable under the circumstances:

         (1) it is not being presented for any improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation;
         (2) the claims, defenses, and other legal contentions are warranted by existing law
         or by a nonfrivolous argument for extending, modifying, or reversing existing law
         or for establishing new law;
         (3) the factual contentions have evidentiary support or, if specifically so
         identified, will likely have evidentiary support after a reasonable opportunity for
         further investigation or discovery; and
         (4) the denials of factual contentions are warranted on the evidence or, if
         specifically so identified, are reasonably based on belief or a lack of information.

         Pursuant to Rule 11(c)(1):

         If, after notice and a reasonable opportunity to respond, the court determines that
         Rule 11(b) has been violated, the court may impose an appropriate sanction on
         any attorney, law firm, or party that violated the rule or is responsible for the
         violation. Absent exceptional circumstances, a law firm must be held jointly
         responsible for a violation committed by its partner, associate, or employee.

         Rule 11 “is designed to deter frivolous suits and tactics.” Zahran v. Frankenmuth Mut.

Ins. Co., 94 C 4827, 1997 WL 53107, at *1 (N.D. Ill. Feb. 6, 1997); see also City of E. St. Louis

v. Cir. Ct. for Twentieth Jud. Cir., St. Clair County, Ill., 986 F.2d 1142, 1143 (7th Cir. 1993)

(“Rule 11 establishes duties to both the opposing side and the legal system as a whole that

are designed to curb needless expense and delays and to free the courts from litigation that

strains scarce judicial resources”).



                                                  14
{00451471.DOCX; 7}
    II.      Rule 11 Sanctions are Warranted Against FRS

          Rule 11 sanctions are plainly warranted where, as here, a plaintiff refuses to withdraw a

complaint that is completely without merit and subject to dismissal on a variety of grounds. See,

e.g., Bethesda Lutheran Homes & Servs., Inc. v. Born, 238 F.3d 853, 859 (7th Cir. 2001)

(reversing denial of sanctions where “it should have been obvious to any lawyer that relief was

barred on multiple grounds”); Janky v. Batistatos, 259 F.R.D. 373, 382 (N.D. Ind. 2009)

(awarding sanctions because the “entire lawsuit was not warranted by existing law or by a

nonfrivolous argument” and “was brought for an improper purpose, both to harass Defendants

and to needlessly increase the cost of litigation”); Rose Marine Transp., Inc. v. Kaiser Aluminum

& Chem. Corp., 762 F. Supp. 757, 764 (N.D. Ill. 1991) (awarding Rule 11 sanctions where

plaintiff asserted claim based upon “untenable” legal theory).

          Further, it is well-settled that sanctions under Rule 11 may be issued for filing claims that

are barred by collateral estoppel and/or res judicata. See, e.g., Cannon v. Loyola Univ. of

Chicago, 609 F. Supp. 1010, 1017 (N.D. Ill. 1985), aff'd, 784 F.2d 777 (7th Cir. 1986)

(“Attorneys are expected, even required, to represent their clients’ interests zealously. But they

are also expected to know when to give up on an obviously lost cause. It should have been

apparent to Cannon's counsel that Cannon's cause was dead. It should also have been apparent to

him that bringing another action on the same facts would be barred by res judicata, collateral

estoppel or both. We think that upon ‘reasonable inquiry,’ counsel would have found that this

suit was not ‘warranted by existing law.’ Accordingly, we hold under Rule 11 that Cannon's

counsel shall pay defendants' costs and attorney's fees incurred from litigating this motion to

dismiss.”); Bethesda Lutheran Homes and Services, Inc. v. Born, 238 F.3d 853, 859 (7th Cir.

2001) (reversing district court’s denial of Rule 11 sanctions as “unreasonable” where “it should



                                                   15
{00451471.DOCX; 7}
have been obvious to any lawyer that relief was barred on multiple grounds, including res

judicata”); Matlin v. Spin Master Corp., 979 F.3d 1177, 1181–82 (7th Cir. 2020) (“Under

Federal Rule of Civil Procedure 11, courts may sanction parties who file frivolous pleadings.

For example, bringing a claim that is barred by res judicata is sanctionable. . . . In sum, because

preclusion and the language of the contracts rendered Matlin and Warring's suit frivolous, the

district court did not abuse its discretion in finding that ‘[o]pting to undertake this groundless

lawsuit was objectively unreasonable and necessitate[d] sanctions.’”); see also Zahran, 1997 WL

53107, at *3 (“Based on the Zahrans’ repeated attempts to reargue their already fully-litigated

claims in this forum and others, we agree that imposition of sanctions may be the only way to

deter them from future filings against these defendants arising out of these same occurrences.”);

Midamines SPRL Ltd. v. KBC Bank N.V., No. 16 C 9429, 2018 WL 439211, at *9 (N.D. Ill. Jan.

16, 2018) (“Because this appears to be a textbook example of collateral estoppel, the Court

concludes that there is a substantial question as to whether Abbas complied with his Rule 11

obligations when he filed the complaint on Midamines' behalf.”).

        Indeed, numerous courts have determined that Rule 11 sanctions are “especially

appropriate” where claims are plainly precluded. See, e.g., McLaughlin v. Bradlee, 602 F. Supp.

1412, 1417 (D.D.C. 1985), aff'd, 803 F.2d 1197 (D.C. Cir. 1986) (“It is especially appropriate to

impose sanctions in situations where the doctrines of res judicata and collateral estoppel plainly

preclude relitigation of the suit.”); Catz v. Chalker, CIV 03-91-TUCFRZ, 2007 WL 3171383, at

*7 (D. Ariz. Oct. 26, 2007) (“It is especially appropriate to impose sanctions in situations where

the doctrines of res judicata and collateral estoppel plainly preclude re-litigation of the suit. The

imposition of sanctions is one of the few options available to a court to deter and punish people

who relitigate cases hopelessly foreclosed.”) (citation omitted); Lee v. Criterion Ins. Co., 659 F.



                                                 16
{00451471.DOCX; 7}
Supp. 813, 821 (S.D. Ga. 1987) (“‘Sanctions are especially appropriate in situations where the

doctrines of res judicata and collateral estoppel plainly preclude relitigation of the suit.’ The

federal courts can ill afford the time required to dispose of such frivolous suits, and parties

naturally have a right to be free from vexatious litigation over matters that have been

conclusively settled in prior litigation.” (quoting McLaughlin; citations omitted); see also

Reynolds v. U.S. Capitol Police Bd., 357 F. Supp. 2d 19, 24 (D.D.C. 2004) (“[W]here a party

reiterates arguments that have already been unequivocally rejected by the Court, and its

pleadings reflect a deliberate decision to ignore an opinion of the Court which is the controlling

law of the case, sanctions are warranted under Rule 11.”); In re Warren, 17-22544, 2019 WL

3995976, at *4 (Bankr. D. Md. Aug. 22, 2019) (“Rule 9011 sanctions are appropriate to address

the attempted re-argument of issues already adjudicated. ‘It is especially appropriate to impose

sanctions in situations where the doctrines of res judicata and collateral estoppel plainly preclude

relitigation of the suit.’”) (quoting McLaughlin).

        As demonstrated in the Collateral Estoppel Brief (ECF Dkt. No. 125 at pp. 30-35), and

based on the facts set forth above, FRS is collaterally estopped from relitigating the claims

against Wirzberger.15 The claims against Wirzberger herein rely upon identical allegations that

were previously considered and rejected by no less than four separate courts. The amended

pleading does not -- because it cannot -- alter the conclusion that collateral estoppel applies here.

Consequently, having been put on notice (on numerous occasions) that its claims against

Wirzberger were without merit, sanctions should be awarded against FRS and its counsel.



15
         Any suggestion that collateral estoppel does not apply because only Wirzberger (and not
Hamilton) was named as a defendant misses the mark. The allegations in the amended complaint plainly
relate to Wirzberger’s role as an employee of Hamilton; indeed, the allegations involving Wirzberger
solely relate to his purported role facilitating the transaction for Hamilton, and not any action taken in an
individual capacity.

                                                     17
{00451471.DOCX; 7}
     III.      Rule 11 Sanctions Should be Imposed Because the
               Amended Complaint is Patently Devoid of Merit

            The amended complaint falls woefully short of stating any prima facie claim for relief

against Wirzberger.16 Such a frivolous pleading -- which is subject to dismissal for any host of

reasons (see, e.g., ECF Dkt. Nos. 126-28) and should not have been filed after reasonable inquiry

-- warrants the imposition of sanctions against FRS and its counsel. See, e.g., Royce v. Michael

R. Needle P.C., 950 F.3d 939, 957–58 (7th Cir. 2020) (“Needle P.C. was not sanctioned because

its position turned out to be wrong, but because it was frivolous, disregarding what anyone

having taken a first-year contracts class could identify as the pivotal legal issues and utterly

devoid of merit.”) (quotations omitted); Berwick Grain Co., Inc. v. Illinois Dept. of Agric., 217

F.3d 502, 504–05 (7th Cir. 2000) (“Frivolous or legally unreasonable arguments, then, may incur

penalty, and for Rule 11 purposes a frivolous argument is simply one that is baseless or made

without a reasonable and competent inquiry”) (quotation and citations omitted).




16
          The amended complaint asserts 11 claims against Wirzberger: (i) RICO; (ii) RICO conspiracy;
(iii) fraud/intentional misrepresentation; (iv) aiding and abetting fraud/intentional misrepresentation; (v)
fraudulent concealment; (vi) aiding and abetting fraudulent concealment; (vii) fraudulent inducement;
(viii) conversion; (ix) aiding and abetting conversion; (x) civil conspiracy; and (xi) tortious interference
with contractual relations.
         The amended complaint applies Illinois and/or Delaware law (Am. Compl. ¶¶ 1, 6, 574) which
have no nexus to the allegations against Wirzberger. Because the rambling allegations in the Complaint
make a proper choice of law analysis impossible, and given that Illinois’ choice-of-law rules apply Illinois
law to tort claims unless there is an actual conflict, Wirzberger will apply Illinois law for the purposes of
this motion. See, e.g., NAR Bus. Park, LLC v. Ozark Auto. Distribs., LLC, 430 F. Supp. 3d 443, 451 n.8
(N.D. Ill. 2019) (“Illinois courts apply forum law by default, and a choice-of-law determination is
required only when the moving party has established an actual conflict between state law.”) Regardless
of which state’s laws apply, the Complaint is ripe for dismissal.

                                                     18
{00451471.DOCX; 7}
        A. RICO and Fraud Claims

        For the reasons set forth in the RICO, Fraud, and State Claims Briefs (see ECF Dkt. Nos.

126-28), the RICO and fraud claims are deficient and should be dismissed. With respect to

Wirzberger in particular, FRS (i) fails to allege any statement by Wirzberger (let alone a

misstatement or omission) in connection with the purportedly fraudulent scheme (ECF Dkt. No.

128 at pp. 1-4); (ii) engages in impermissible “group pleading” by lumping Wirzberger together

with other defendants, in violation of Rule 9(b)17 (ECF Dkt. No. 127 at pp. 3-10); (iii) fails to

allege that Wirzberger had a duty to disclose to FRS and, as such, he cannot be liable for any

purported to failure to disclose (id. at pp. 13-18); (iv) is bereft of any non-conclusory allegation

that Wirzberger had any intent to defraud FRS (ECF Dkt. No. 126 at pp. 12-13); (v) fails to

allege that Wirzberger engaged in a pattern and practice of racketeering activity (id. at pp. 13-

18); (vi) fails to allege any RICO enterprise existed at all, let alone that Wirzberger participated

in such enterprise (id. at pp. 18- 25); and (vii) fails to allege that Wirzberger was a part of any

RICO conspiracy (id. at 27-28).18

        If anything, the amended complaint demonstrates that Wirzberger (as the representative

of Hamilton) was a victim rather than a participant in any fraudulent scheme. (See, e.g., Am.

Compl. ¶ 192 (“KOSTINER, WOLFE, FTAM and other Argon Insiders were in effect going to

‘double down’ on the fraud already being committed against Princeton as the secured lender and




17
         The lumping of the defendants together also warrants dismissal under Rule 8(a), F.R.C.P. See,
e.g., Eilenfeldt v. United C.U.S.D. #304 Bd. of Educ., No. 412CV04029SLDJAG, 2013 WL 12248080, at
*3 (C.D. Ill. Mar. 25, 2013) (“By continually lumping “the Defendants” together Eilenfeldt violates Rule
8(a)'s requirement that she give the Defendants fair notice of the claims against them, because she has
deprived the Defendants of the ability to determine which of Eilenfeldt's allegations are being made
against them and which are not.”).
18
        Beyond that, because the amended complaint fails to allege a viable RICO claim, there is no basis
for federal jurisdiction of the claims alleged against Wirzberger. (ECF Dkt. No. 126 at p. 29.)

                                                   19
{00451471.DOCX; 7}
now commit additional fraud against Hamilton Funding by transferring the Spartan Loans back

to Argon Credit.”); Am. Compl. ¶ 193 (“The plan to transfer the Spartan Loans back to Argon

Credit was an additional fraudulent plan to hide those Spartan Loan assets from Hamilton

Funding and prevent Hamilton Funding from continuing to sweep the Spartan Bank Account.”))

        Beyond that, because each and every claim against Wirzberger hinges on, and is

explicitly premised upon, the same deficient fraud allegations they are required to be pled with

specificity under Rule 9(b), which they fall woefully short of satisfying. See, e.g., Borsellino v.

Goldman Sachs Grp., Inc., 477 F.3d 502, 507–08 (7th Cir. 2007) (“Although claims of

interference with economic advantage, interference with fiduciary relationship, and civil

conspiracy are not by definition fraudulent torts, Rule 9(b) applies to ‘averments of fraud,’ not

claims of fraud, so whether the rule applies will depend on the plaintiffs' factual allegations. A

claim that ‘sounds in fraud’—in other words, one that is premised upon a course of fraudulent

conduct—can implicate Rule 9(b)'s heightened pleading requirements.”) (citations omitted).

        And, because the civil RICO and fraud claims are deficient and subject to dismissal, each

of the remaining claims should be similarly dismissed. See, e.g., Pirelli Armstrong Tire Corp.

Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 447–48 (7th Cir. 2011) (“it is

allegations of fraud, not claims of fraud, to which Rule 9(b) applies. . . . ‘when the plaintiff's

particular theory of unjust enrichment is based on alleged fraudulent dealings and we reject the

plaintiff's claims that those dealings, indeed, were fraudulent, the theory of unjust enrichment

that the plaintiff has pursued is no longer viable.’”) (quoting Ass'n Ben. Servs., Inc. v. Caremark

RX, Inc., 493 F.3d 841, 855 (7th Cir. 2007).




                                                  20
{00451471.DOCX; 7}
        B. Conversion19

        FRS’ claim for conversion claim is based on the same allegations as its fraud claim and

should therefore be dismissed as well.20 (Am. Compl. ¶ 524)

        The conversion claim should also be dismissed because there is no allegation that

Wirzberger individually took possession of any property that FRS has any conceivable claim

over. See, e.g., Sturdy v. Medtrak Educ. Servs. LLC, No. 13-CV-3350, 2014 WL 2727200, at *4

(C.D. Ill. June 16, 2014) (elements for conversion claim are: “(1) [the plaintiff] has a right to the

property; (2) he has an absolute and unconditional right to the immediate possession of the

property; (3) he made a demand for possession; and (4) the defendant wrongfully and without

authorization assumed control, dominion, or ownership over the property.”). Even if the

allegations concerning Hamilton’s alleged wrongful possession somehow extended to

Wirzberger, it would be meaningless as the Bankruptcy Court and entire slate of New Jersey

state courts have already determined that Hamilton held valid and enforceable rights and

interests to the Spartan loans. Consequently, Hamilton’s possession could not possibly be

deemed to be “wrongful and without authorization.” See, e.g., Kovitz Shifrin Nesbit, P.C. v.

Rossiello, 392 Ill. App. 3d 1059, 1066 (2009) (dismissing conversion counterclaim where

possession of the relevant funds was not wrongful)

        Moreover, FRS cannot demonstrate that it held “superior rights” to the Spartan Consumer

Loans as that position has already been completely rejected in the prior proceedings in the

Bankruptcy Court and New Jersey courts. See supra; see also Javid v. Pub. Storage Pickup &



19
        As noted, FRS previously asserted a claim for conversion against Hamilton in the New Jersey
state court action in 2017, which was dismissed under threat of a motion for sanctions.
20
        The conversion and aiding and abetting conversion claims against Wirzberger are subject to
dismissal for the reasons set forth in the State Claims Brief. (ECF Dkt. No. 128 at pp. 6-10)

                                                  21
{00451471.DOCX; 7}
Delivery, Inc., No. 1-17-1659, 2018 WL 4760837, at *4 (Ill. App. Ct. Sept. 28, 2018) (denying

conversion claim where plaintiff did not have “absolute and unconditional right to immediate

possession of the property”).

        C. Tortious Interference with Contract

        As with the other claims, the tortious interference claim against Wirzberger is premised

on alleged fraud and should therefore be dismissed.21 (Am. Compl. ¶¶ 547, 548 (“Defendants

knew or should have known that the fraud that Defendants were either committing or aiding and

abetting the commission of, was purposefully and intentionally interfering with the Financial

Covenants . . . agreed to by the Argon Entities…”))

        Furthermore, there are no allegations in the Complaint that Wirzberger had any intention

to cause the Argon Entities to breach any agreement. See, e.g., Pittsfield Dev., LLC v. Lynd, No.

19-CV-01321, 2020 WL 6701104, at *6 (N.D. Ill. Nov. 13, 2020) (“To state a claim for tortious

interference with contract, the plaintiff must allege: (1) the existence of a valid and enforceable

contract between the plaintiff and another; (2) the defendant's awareness of the contractual

relationship between the plaintiff and another; (3) the defendant's intentional and unjustifiable

inducement of a breach of the contract; (4) a breach of contract by the other caused by the

defendant's wrongful acts; and (5) damage to the plaintiff.”).

        At most, FRS contends that Wirzberger received form loan documents from Kostiner and

that Hamilton may have used such documents as a template from which to prepare its own loan

documents, but there is no allegation detailing how or why using a template legal document

could possibly be fraudulent. See, e.g., Borsellino, 477 F.3d at 508 (“even accepting all of the



21
        The tortious interference claim additionally fails for the reasons set forth in the State Claims
Brief. (ECF Dkt. No. 128 at p. 11)

                                                     22
{00451471.DOCX; 7}
plaintiffs’ allegations at face value, there was no interference by the defendant that could have

induced a breach or termination of Borsellino's expectancy. In other words, the complaint fails to

describe any sort of plausible ‘what’ of the fraud.”). And, there are no non-conclusory

allegations that Wirzberger caused Argon to breach any contract with FRS. If anything, the

allegation is that Kostiner was architect of any such scheme and duped Hamilton in the process.

(Am. Compl. ¶¶ 192-193)

        As a final point, it is clear from the prior proceedings that neither Wirzberger nor

Hamilton caused any breach of the loan documents as the courts have already determined that

the Spartan Consumer Loans were not double-pledged.

        D. Civil Conspiracy and Aiding and Abetting Claims

        FRS’ civil conspiracy and aiding and abetting claims should be dismissed because, as

described above, the underlying claims are subject to dismissal. See, e.g., Macon Cty., Ill. ex rel.

Ahola v. Merscorp, Inc., 968 F. Supp. 2d 959, 971–72 (C.D. Ill. 2013), aff'd sub nom. Macon

Cty., Ill. v. MERSCORP, Inc., 742 F.3d 711 (7th Cir. 2014) (“The gist of a civil action for

conspiracy is not the conspiracy itself, but the wrongful acts done in furtherance of the

conspiracy. If the underlying claim is dismissed, then the conspiracy claim must also fail.”)

(citations omitted); Gentleman v. Mass. Higher Educ. Assistance Corp., No. 16-CV-03096, 2019

WL 3776758, at *10 (N.D. Ill. Aug. 12, 2019), appeal dismissed, No. 19-3372, 2019 WL

8997659 (7th Cir. Dec. 6, 2019) (“Where the underlying claim is dismissed, both conspiracy

and aiding and abetting claims must also fail.”).

        Even if FRS asserted viable claims for relief (and it has not), these claims nonetheless

would be subject to dismissal because there is no non-conclusory allegation that Wirzberger was

aware of the purported fraud, let alone that Wirzberger knowingly and substantially assisted in



                                                 23
{00451471.DOCX; 7}
any fraud. See, e.g., Hefferman v. Bass, 467 F.3d 596, 601 (7th Cir. 2006); see also Thornwood,

Inc. v. Jenner & Block, 799 N.E.2d 756, 767 (Ill. App. Ct. 2003).

        E. Sanctions Should be Imposed Against Plaintiff and Counsel

        For the reasons set forth above, as well as in Defendants’ Memoranda, FRS’ pleading is

unquestionably frivolous and subject to dismissal. Because the amended complaint should not

have been filed had there been a reasonable inquiry conducted by FRS and its counsel, the

imposition of sanctions against FRS and its counsel is warranted. See, e.g., Royce, 950 F.3d at

957–58; Berwick Grain Co., 217 F.3d at 504–05.

        Accordingly, sanctions consisting of Wirzberger’s costs and expenses associated with

responding to FRS’ frivolous pleadings and the filing of the instant Rule 11 motion should be

imposed against FRS and its counsel.22 See, e.g., Fed. R. Civ. P. 11(c)(4) (“The sanction may

include nonmonetary directives; an order to pay a penalty into court; or, if imposed on motion

and warranted for effective deterrence, an order directing payment to the movant of part or all of

the reasonable attorney's fees and other expenses directly resulting from the violation.”); Mallory

v. Rush U. Med. Ctr., 18 CV 4364, 2020 WL 6152670, at *1 (N.D. Ill. Oct. 20, 2020) (“If an

attorney violates the requirements of Rule 11(b), a court may impose appropriate sanctions,

including “appropriate attorneys’ fees incurred as a direct result of the violation,” and award

attorney’s fees and expenses associated with opposing a motion that violated Rule 11 and the

preparation of the Rule 11 motion) (quotations omitted); Bovinett v. HomeAdvisor, Inc., 17 C

06229, 2020 WL 1330407, at *4 (N.D. Ill. Mar. 23, 2020) (a “[v]iolation of [Rule 11] is grounds

for the imposition of an appropriate sanction, which may include payment to the movant of part



22
        Should the Court determine that the imposition of sanctions is appropriate, Wirzberger
respectfully requests permission to submit an application for fees and costs.

                                                   24
{00451471.DOCX; 7}
or all of the reasonable attorney's fees and other expenses directly resulting from the violation,”

and awarding attorney’s fees and costs relating to the filing of a motion to dismiss frivolous

claims asserted in the complaint and the Rule 11 motion) (quotations omitted).

                                            Conclusion

        Based on the foregoing, Wirzberger requests that the Court enter an order imposing

sanctions pursuant to Rule 11 against FRS and its counsel, together with such other and further

as the Court may deem just and proper.

Dated: August 11, 2021

                                              JASZCZUK P.C.

                                              By: /s/ Daniel I. Schlessinger
                                                      Daniel I. Schlessinger
                                              30 S. Wacker Drive, Suite 2200
                                              Chicago, Illinois 60606
                                              (312) 442-0366
                                              dschlessinger@jaszczuk.com

                                              COHEN TAUBER SPIEVACK & WAGNER P.C.
                                              Kenneth J. Rubinstein (admitted pro hac vice)
                                              Jackson S. Davis (admitted pro hac vice)
                                              420 Lexington Avenue, Suite 2400
                                              New York, New York 10170
                                              (212) 586-5800
                                              krubinstein@ctswlaw.com

                                              Counsel to Daniel Wirzberger




                                                 25
{00451471.DOCX; 7}
